SCIRE FACIAS by the plaintiff against the defendants on a judgment in this court for ninety dollars and fifty-eight cents, entered on a warrant of attorney Aprl 1st, 1862, in the lifetime both of John Green and Benjamin White, deceased, to which payment was the only plea entered, and when called for trial the question arose between the counsel and was presented to the court whether the plaintiff or the defendants were entitled to the opening and conclusion of it.
The Court held that as payment was the only plea in the case, and the judgment therefore stood admitted by the defendants as good and undisputed when entered on the record, the duty and the burden of proving the payment of it rested on them, and they were entitled to the opening and conclusion of the case.